DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 11/10/2020 have been entered. Claims 1, 2, 4, 6, 9, 11, 12, 14, 15, 19, and 20 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 6, 9, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (US 6,132,448) in view of Calderone (US 2014/0088517), further in view of Manley et al. (US 2014/0277041).
Regarding claim 1, Perez et al. discloses a surgical bur (24, FIGs 2 and 5, col 2 lines 56-67) comprising: a body (See FIG 5 below); a head (27, FIGs 5 and 7) connected to the body (FIG 5); wherein the head and the body collectively define a central axis (Longitudinal axis shown in FIG 5 below); and an 
Perez et al. is silent regarding the longitudinal axis intersecting a centerline of the first portion at an angle in the range between 10 to 40 degrees.
However, Calderone teaches a catheter (400, FIG 4) for cutting and aspirating (Paragraphs [0035 and 0038]) having a tool head (Portion shown in FIG 4) with an aspiration pathway having a first portion (Central lumen 405, FIG 4, paragraph [0035]) and a second portion (420, FIG 4, paragraphs [0035-0036]), wherein a longitudinal axis of the second portion is linear from the first portion to an opening (FIG 4 shows a linear axis of 420), and the longitudinal axis intersects a centerline of the first portion at an angle in the range between 18.75 to 56.25 degrees (Paragraph [0036] discloses theta, the angle between the longitudinal axis of the second portion and a centerline of the first portion, can be in the range of about 18.75 to 56.25 degrees).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Perez et al. such that the angle between the longitudinal axis and the centerline is between 18.75 to 56.25 degrees since Calderone teaches that angles within this range are satisfactory for an angled aspiration port passing through the side wall. Furthermore, it would have been obvious to modify the angle to be within the disclosed range since it has been held that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device" Gardner v. TEC Syst., Inc., 725 
Furthermore, the device as modified does not explicitly disclose 10-40 degrees but instead discloses 18.75 to 56.25 as discussed above. 
However, it would have been obvious to make the range 10-40 degrees since it has been held that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists." In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 


    PNG
    media_image1.png
    333
    767
    media_image1.png
    Greyscale


Furthermore, the device is silent regarding the opening extending through the head and the first portion intersecting the second portion within the head.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the opening of the device of Perez et al. to be located on the head, as taught by Manley et al., for the purpose of being positioned to provide a direct entry port into the aspiration lumen such that when the cutting element is rotated and suction is applied, debris generated by the cutting action is immediately evacuated from the surgical site via the suction openings. Both opening positions are disclosed as equivalent structures for applying suction, and substitution of one for the other would have resulted in the predictable result of allowing for debris to be removed from the surgical site, with the additional benefit of preventing or a minimizing occlusion of the surgeon's field of view by surgical debris by being positioned on the head (Manley: Paragraph [0059]). KSR, 550 U.S. 398, 82 USPQ2d 1385 (2007). In the device as modified, the first portion intersects the second portion within the head as claimed because the second portion is now located within the head. 
Regarding claim 2, Perez et al./Calderone/Manley et al. disclose the invention substantially as claimed, as set forth above for claim 1. Perez et al. further discloses the head has a spherical shape (Col 2 lines 63-67, FIG 5).  
Regarding claim 4, Perez et al./Calderone/Manley et al. disclose the invention substantially as claimed, as set forth above for claim 1. The device as modified further discloses the angle is about 10 to about 40 degrees but is silent regarding the angle specifically being about 18 to about 22 degrees.
However, it would have been obvious to make the range 18-22 degrees since it has been held that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a 
Regarding claim 6, Perez et al./Calderone/Manley et al. disclose the invention substantially as claimed, as set forth above for claim 1. Perez et al. further discloses the aspiration pathway forms a ramped surface (See FIG 5 below) proximate the opening (A proximal section of the ramped surface is proximate to at least a distal portion of the opening). In the device as modified, the opening is located in the head but the shape of the aspiration pathway including the ramped surface would remain the same.

    PNG
    media_image2.png
    204
    486
    media_image2.png
    Greyscale

Regarding claim 9, Perez et al. discloses a surgical instrument (10, FIGs 1-2) comprising: an outer tubular member (11) having a proximal section (End towards hub 16), a distal section (End towards opening 12, FIGs 1-2), and a central lumen (Through which 22 passes, col 2 lines 54-55, FIGs 2-5 show a lumen in the outer tubular member 11); and an inner tubular member (22) rotatably received within the central lumen (Abstract, col 3 lines 7-12 and col 3 lines 35-39), wherein the inner tubular member includes a lumen (23) and a distal end of the inner tubular member forms a bur (24) extending distally beyond, and exposed relative to, the distal section (FIGs 1, 2, and 5 show bur 24 is exposed and extends distally beyond the slanted portion of the distal section of outer tubular member 11); wherein the bur includes a body (See FIG 5 above); a head (27, FIGs 5 and 7) connected to the body (FIG 5); wherein the head and the body collectively define a central axis (Longitudinal axis shown in FIG 5 above); and an aspiration pathway (25, FIG 5, col 2 lines 58-63) having a first portion (See FIG 5 above) and a second 
Perez et al. is silent regarding the longitudinal axis intersecting a centerline of the first portion at an angle in the range between 10 to 40 degrees.
However, Calderone teaches a catheter (400, FIG 4) for cutting and aspirating (Paragraphs [0035 and 0038]) having a tool head (Portion shown in FIG 4) with an aspiration pathway having a first portion (Central lumen 405, FIG 4, paragraph [0035]) and a second portion (420, FIG 4, paragraphs [0035-0036]), wherein a longitudinal axis of the second portion is linear from the first portion to an opening (FIG 4 shows a linear axis of 420), and the longitudinal axis intersects a centerline of the first portion at an angle in the range between 18.75 to 56.25 degrees (Paragraph [0036] discloses theta, the angle between the longitudinal axis of the second portion and a centerline of the first portion, can be in the range of about 18.75 to 56.25 degrees).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Perez et al. such that the angle between the longitudinal axis and the centerline is between 18.75 to 56.25 degrees since Calderone teaches that angles within this range are satisfactory for an angled aspiration port passing through the side wall. Furthermore, it would have been obvious to modify the angle to be within the disclosed range since it has been held that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, 
Furthermore, the device as modified does not explicitly disclose 10-40 degrees but instead discloses 18.75 to 56.25 as discussed above. 
However, it would have been obvious to make the range 10-40 degrees since it has been held that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists." In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Furthermore, the device is silent regarding the opening extending through the head and the first portion intersecting the second portion within the head.
However, Manley et al. discloses a surgical instrument (FIGs 3-4) comprising a bur (104, FIGs 3-8, paragraph [0051]) having a body (106, paragraph [0052]), a head (107, FIGs 5-8, paragraph [0052]), and an aspiration pathway (105, FIGs 4 and 8, paragraph [0059]), wherein an opening (122) of the pathway extends through the head (FIGs 5-8, paragraph [0059]. Paragraph [0053] discloses “at least one” opening).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the opening of the device of Perez et al. to be located on the head, as taught by Manley et al., for the purpose of being positioned to provide a direct entry port into the aspiration lumen such that when the cutting element is rotated and suction is applied, debris generated by the cutting action is immediately evacuated from the surgical site via the suction openings. Both opening positions are disclosed as equivalent structures for applying suction, and substitution of one for the other would have 
Regarding claim 11, Perez et al./Calderone/Manley et al. disclose the invention substantially as claimed, as set forth above for claim 9. Perez et al. further discloses the opening and the aspiration pathway form a ramped surface (See FIG 5 above) proximate the opening (A proximal section of the ramped surface is proximate to at least a distal portion of the opening). In the device as modified, the opening is located in the head but the shape of the aspiration pathway including the ramped surface would remain the same.
Regarding claim 12, Perez et al./Calderone/Manley et al. disclose the invention substantially as claimed, as set forth above for claim 9. Perez et al. further discloses the head has a spherical shape (Col 2 lines 63-67, FIG 5).  
Regarding claim 14, Perez et al./Calderone/Manley et al. disclose the invention substantially as claimed, as set forth above for claim 9. The device as modified further discloses the angle is about 10 to about 40 degrees but is silent regarding the angle specifically being about 18 to about 22 degrees.
However, it would have been obvious to make the range 18-22 degrees since it has been held that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists." In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (US 6,132,448) in view of Calderone (US 2014/0088517), further in view of Manley et al. (US 2014/0277041), further in view of Bonutti (US 2002/0029055).
Regarding claim 15, Perez et al./Calderone/Manley et al. discloses the invention substantially as claimed, as set forth above for claim 9.
Perez et al./Calderone/Manley et al. is silent regarding a sleeve within the lumen of the inner tubular member.  
However, Bonutti teaches an inner tubular member (112, FIG 13) having an aspiration lumen (116), comprising a sleeve (110) within the lumen (Paragraph [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the inner tubular member of Perez et al. to comprise a sleeve within the lumen, as taught by Bonutti, for the purpose of providing a liner within the lumen that can be disposed and thereby provide a sterile surface for each use (Bonutti: Paragraph [0055]).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable Perez et al. (US 6,132,448) in view of Calderone (US 2014/0088517), further in view of Manley et al. (US 2014/0277041), further in view of O’Brien (US 2013/0197552).
Regarding claims 19 and 20, Perez et al./Calderone/Manley et al. discloses the invention substantially as claimed, as set forth above for claim 9. Perez et al. further discloses the inner tubular member and the bur are secured to one another (Col 2 lines 55-58).
Perez et al./Calderone/Manley et al. is silent regarding the outer tubular member including an outer portion and an inner portion defining a plurality of planar sections and further wherein each planar section includes an aperture that receives a ball of a bearing assembly, and wherein the bur defines a race in which the ball is positioned.
However, O’Brien teaches surgical instrument (FIG 1) having an outer tubular member (18, FIGs 4A-4D) including an outer portion (102) and an inner portion (104, FIGs 4A-5, paragraph [0037]) defining a plurality of planar sections (107, FIGs 4A-5) and further wherein each planar section includes an 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Perez et al. to comprise a connection including an outer tubular member and bearing assembly, as taught by O’Brien, for the purpose of connecting the bur in a manner which restricts axial movement but allows rotational movement, providing increased maneuverability of the bur (O’Brien: Paragraph [0037]). 
Response to Arguments
Applicant's arguments filed 11/10/2020 have been fully considered but they are not persuasive. Regarding claims 1 and 9, Applicant argues that the modification of Perez to have the opening positioned within the head of the device would not have been obvious because “there is visibly not enough room in the head or neck” for such a modification and thus that the modification would render the device inoperable for its intended purpose. Examiner respectfully disagrees. Applicant’s argument that there is “visibly not enough room” for the proposed modification relies solely on observation of the figures which may not be drawn to scale. Assuming arguendo that a small reduction in diameter would be required, modifying the aspiration lumen such that it is sized to fit within the neck of the device would not considerably change the operation of the device and would not render the device inoperable. For example, Manley et al. teaches an opening and aspiration pathway small enough to be positioned within the head and still able to function to remove debris particles. Therefore, there is no reason to believe that a slight reduction of the diameter of the pathway would render the device inoperable for its intended purpose of debris removal. Therefore, applicant’s argument is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/B.N.L./Examiner, Art Unit 3771

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771